Citation Nr: 1712182	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO. 09-44 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a head concussion.


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 2002.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Houston Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran requested a hearing in his November 2009 substantive appeal, and a hearing was scheduled for February 13, 2012. He failed to appear for the scheduled hearing, however, and his hearing request is therefore considered withdrawn. 38 C.F.R. § 20.704 (d) (2016). 

In March 2012, August 2013, and December 2013, the Board remanded the issue for further development, to include affording the Veteran an appropriate VA examination. The development has been completed, and the case has been returned to the Board for further adjudication. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran has not been diagnosed with residuals of a concussion disability, and his current symptoms of headaches have not been related to service or any in-service event or occurrence.


CONCLUSION OF LAW

The criteria for service connection for residuals of a concussion disability have not been met. 38 U.S.C.A. §§ 1110, 1117 (West 2016); 38 C.F.R. §§ 3.303, 3.317 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000. See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, and 5107 (West 2014). To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015). The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b). In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (c).

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished. In this respect, through a September 2006 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claims. Thereafter, the Veteran was afforded the opportunity to respond. Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims. The Board also finds that the September 2006 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)). In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies. The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence. Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004). These requirements were met by the aforementioned September 2006 notice letter. Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the September 2006 letter. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein. To that end, the Veteran's service treatment records, as well as post-service treatment records from VA treatment providers, have been obtained and associated with the Veteran's claims file. It must also be noted that the instant appeal was previously remanded for further development, specifically to provide the Veteran an examination and obtain a medical opinion regarding the Veteran's claim. The Veteran underwent VA examinations concerning these claims in November 2015 and September 2016, reports of which are of record. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Here, the Board finds that the September 2016 VA examination obtained in this case is adequate, as it is predicated on full physical examination as well as consideration of the Veteran's medical records and reported history. The examination considered the pertinent evidence of record, to include statements given by the Veteran, and provides explanations for the opinions stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159 (c)(4). Additionally, the Veteran has not alleged that there are any outstanding records probative of the claim decided herein that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. §§ 1110 , 1131 (West 2014); 38 C.F.R. § 3.303 (2016). Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303 (d). Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999). Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran. Washington v. Nicholson, 19 Vet. App. 362 (2005). In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). In Jandreau, the United States Court of Appeals for the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer. 492 F.3d at 1377, n. 4. Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). See also 38 C.F.R. § 3.159(a)(2) (2016) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole. Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997). In determining whether documents submitted by an Appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran contends that service connection is warranted for residuals of a concussion disability, manifested by symptoms of headaches. Specifically, the Veteran reports being hit on the back of the head by a baseball bat while in service and that this is the cause of his current headache symptoms.

In a September 2007 decision, the RO denied service connection for residuals of a head concussion, finding that although there is a record of treatment in service for residuals of a concussion (a contusion to the Veteran's head in August of 1986), there were no additional complaints regarding this contusion, and no additional treatment is shown in the Veteran's service medical records. (The Board notes that the date of the record referred to in this September 2007 rating decision contains a typo - the correct date is August 1996.)

In November 2015, following the Board's remand, VA examinations were conducted for both traumatic brain injury (TBI) and headaches. As for the TBI examination, the examiner noted the Veteran's report that he incurred a head injury in 1981, and opined that the Veteran had incurred a TBI during service. In so finding, the examiner reasoned that the TBI was at least as likely as not caused by or a result of events which occurred during active military duty. In that same examination report, however, the examiner also found that the August 1996 incident documented in the Veteran's service treatment records (STRs) was not consistent with a TBI but was rather merely a soft tissue injury to the head. However, after noting the Veteran's multiple reported symptoms, including headaches, ringing in his ears, anxiety, and memory problems, the examiner stated that he was unable to determine whether the Veteran's claimed residual symptoms are related to TBI or to another medical cause, such as a psychiatric disorder, without resorting to speculation. Also on this examination report, the examiner reported that the Veteran's headaches were attributable to TBI. As for the headaches examination, the same examiner opined that the Veteran's headaches are less likely as not caused by or a result of TBI. In so finding, the examiner noted that the Veteran reported that after leaving active military service, he had about eleven years of being headache free while working as a contractor in Iraq, and that only after he returned to the United States did the headaches begin to affect him. However, in the same examination report, the examiner then again indicated that he cannot state whether the Veteran's headaches are related to TBI or to another medical cause, such as a psychiatric disorder, without resorting to speculation. 

As a result of these internally inconsistent and conflicting reports and opinions, in August 2016, an addendum was requested to reconcile the conflicting medical evidence. As the previous examiner was no longer available, a new VA examination was conducted in September 2016. The examiner administered testing to the Veteran, including mini mental status exams; reviewed blood work results; reviewed May 2015 CAT scan results which showed no acute intracranial abnormality; considered the history provided by the Veteran; and, reviewed the Veteran's claim file. This examiner opined that the Veteran does not now have and has not ever had a TBI or any residuals of a TBI. Moreover, the examiner found that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness. As part of the examiner's rationale, she noted that the Veteran was never diagnosed or treated for a concussion or TBI while in service. In addition, she pointed out that the evidence is to the contrary as the in-service medical evidence in the 1980s and 1990s is silent for concussion or TBI, and the Veteran specifically denied head injury, headaches, concussions in service medical examinations conducted in January and April 2002. As such, the examiner noted that a formal diagnosis is not warranted for VA rating purposes due to a lack of objective evidence confirming chronicity of condition. The examiner also noted that headache frequency, intensity and duration are per the Veteran's self-report only and are not confirmed in the claims file. Lastly, the examiner resolved the prior conflicting 2015 VA examinations by pointing out that the 1996 incident is not consistent with TBI, as noted by the previous examiner in November 2015. This examiner also noted that the previous examiner mentioned a soft tissue injury only, with no loss of consciousness or alteration of consciousness noted. Finally, the examiner stated that the previous 2015 diagnosis of TBI is speculative and based on the Veteran's report only and, as noted above, is inconsistent with the medical evidence of record.

At the outset, the Board observes that upon extensive review of the Veteran's STRs, which encompass over 20 years, there is not a single medical record in which the Veteran complained of headaches or a head concussion. There is only one STR that pertains to a head injury, dated August 5, 1996, wherein the Veteran complained of trauma to his head after being hit on the front, left side of his head with a fan. It was noted that the Veteran had edema (swelling) with a minor laceration, and that treatment consisted of steri strips, Motrin, and an ice pack. A diagram within this record shows a contusion on the left front side of the head, above the eyebrow. The Board finds that this single medical record, with no subsequent follow up, does not support a diagnosis of a head concussion, residuals of a head concussion disability, or symptomatology of headaches. In addition, the Board finds that the circumstances surrounding this 1996 event wherein the Veteran was struck in the front left side of the head with a fan could not be the same event in which the Veteran reports to have been struck in the back of the head with a bat. As such, the Board finds that there is nothing in the STRs that documents the Veteran had a head concussion or suffered with the residuals thereof, to include headaches. The Board also notes in particular two STRs dated shortly before the Veteran retired. In January 2002, the Veteran was evaluated for several different injuries or conditions, however, none of those complaints were for headaches or the residuals of a concussion. Further, in April 2002, during his separation report of medical history, the Veteran specifically denied suffering from any injury or illness while on active duty for which he did not seek medical care. A separation medical examination report completed at the time is similarly silent as to any complaints of headaches. 

Turning to the VA examinations in this matter, the Board finds that the medical opinions rendered in the November 2015 examinations were internally contradictory and, by the examiner's own admission, speculative. As such, the Board attaches little probative weight to these November 2015 VA examinations.

As for the September 2016 VA examination, the examiner did not rely solely on the Veteran's oral history as presented during examination, and instead, relied upon examination of the Veteran; other testing administered to the Veteran, including mini mental status exams; blood work results; review of May 2015 CAT scan results, which showed no acute intracranial abnormality; and, review of the Veteran's claim file. As such, the Board attaches significant probative weight to this examiner's medical opinion that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness. The Board finds that these conclusions are supported in the record; a review of treatment records from the Texas Valley Coastal Bend VAMC and the San Antonio VAMC fail to show a diagnosis of residuals of a head concussion or treatment for headaches at any point during the appellate period.

The Board has carefully considered the lay evidence in this case. In his initial claim filed in July 2006, the Veteran used general terms, stating most of his injuries occurred in 1985 while in the military; that he attended ranger school where he incurred several injuries; that his whole military career was very demanding and physically challenging as he spent 22 years in infantry; and that now that he is retired, those injuries affect his health. The Veteran provided additional detail as it relates specifically to his claim for the residuals of a head concussion to the examiner during his November 2015 VA examinations. According to the examiner, the Veteran stated that he was hit in the back of the head with a baseball bat in 1981, that he did not lose consciousness, that he does not recall any laceration to his scalp, and that he did not report this assault although he had headaches for a couple of days after. He also stated that he developed headaches in 1994 during airborne training. During his September 2016 VA examination, however, the Veteran stated he was hit in the head with a baseball bat in 1982, that he lost consciousness for approximately 60 seconds, and that he did not seek medical attention because he wanted to look strong. 

While the Board finds the Veteran to be competent, it appears he has conflicting statements about the event, including whether or not he lost consciousness. In addition, the Board finds that the Veteran's statement that he failed to seek medical attention because he wanted to look strong is contradictory to his STRs where he sought medical attention on many different occasions for various other illnesses and injuries. Moreover, the Board notes there is no evidence of complaints of headache in the Veteran's STRs, and there has been no diagnosis of a head concussion at any point, up to and including the appeal period. Thus, the Board affords less probative value to the Veteran's contentions.  Further, given the depth of the examination report, and the fact that the VA examiner's opinions were based on a thorough review of the applicable record-including the Veteran's STRS and his contentions regarding symptomatology-the Board finds that the September 2016 VA examiner's opinions are the most probative and material to the Veteran's claim. See Owens v. Brown, 7 Vet. App. 429 (1995).

The Board notes as a final matter that the Veteran has not contended that his headaches began in service and have continued to the present; rather, as reported at the September 2016 VA examination, he stated that he was headache-free for eleven years after service while working in Iraq and only developed headaches upon his return to the United States. Thus, service connection on the basis of continuity of symptomatology is not warranted. See 38 C.F.R. § 3.303(b).

In sum, the criteria for service connection for residuals of a concussion disability have not been met. The evidence weighs against the Veteran's claim. Service connection for residuals of a head concussion must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Service connection for residuals of a head concussion is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


